     Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 1 of 20 PageID #:3002




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                     Case No. 20-cv-02421
               Plaintiff,
v.                                                   Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                          Magistrate Judge Susan E. Cox

               Defendants.


                      SEALED TEMPORARY RESTRAINING ORDER

        THIS CAUSE being before the Court on Plaintiff Christian Dior Couture, S.A.’s

(“Plaintiff” or “Dior”) Ex Parte Motion for Entry of a Temporary Restraining Order, Including a

Temporary Injunction, a Temporary Transfer of the Domain Names, a Temporary Asset

Restraint, and Expedited Discovery, and Motion for Electronic Service of Process Pursuant to

Fed. R. Civ. P. 4(f)(3) (the “Motions”) against the fully interactive, e-commerce stores1 operating

under the seller aliases identified in Schedule A to the Amended Complaint and attached hereto

(collectively, the “Seller Aliases”), and this Court having heard the evidence before it hereby

GRANTS Plaintiff’s Motions in their entirety.

        This Court further finds that it has personal jurisdiction over the Defendants since the

Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars

and, on information and belief, have sold products bearing unauthorized copies of the Dior


1
 The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces and Domain
Names.
                                                 1
   Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 2 of 20 PageID #:3003




Copyrighted Designs (including U.S. Copyright Registration Nos. VA 657-906, VA 655-762,

VA 657-903, VA 657-904, and VA 657-905) and/or using infringing and counterfeit versions of

the CHRISTIAN DIOR Trademarks (a list of which is included in the chart below) to residents

of Illinois.

REGISTRATION    REGISTERED               REGISTRATION           INTERNATIONAL
   NUMBER       TRADEMARK                     DATE                  CLASSES
543,994      CHRISTIAN DIOR              June 19, 1951 For: Handbags and pocketbooks
                                                       in Class 018.

580,207         CHRISTIAN DIOR           September 22,    For: Jewelry for personal wear,
                                         1953             not including watches-namely,
                                                          trinkets, necklaces, bracelets,
                                                          finger rings, earrings, brooches,
                                                          and ornamental clips made in
                                                          whole of, in part of, or plated with
                                                          precious metals in class 014.

954,404         CHRISTIAN DIOR           March 6, 1973    For: Eyeglass frames, sunglasses
                                                          and eyeglass cases in Class 009.

1,123,944       CD                       August 14,       For: Optical apparatus – namely,
                                         1979             eyeglass frames in Class 009.

                                                          For: Jewelry and horological
                                                          instruments – namely, women’s
                                                          costume jewelry, bracelets, and
                                                          watches for men and women in
                                                          Class 014.

                                                          For: Articles made from leather
                                                          and imitations thereof, namely,
                                                          luggage for men and women in
                                                          Class 018.

                                                          For: Women’s blouses, skirts,
                                                          dresses, jackets, suits, coats;
                                                          Men’s suits, belts and sport
                                                          jackets in Class 025.




                                            2
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 3 of 20 PageID #:3004




REGISTRATION      REGISTERED        REGISTRATION           INTERNATIONAL
   NUMBER         TRADEMARK              DATE                  CLASSES
1,776,536                           June 15, 1993 For: Carry-on bags; change
                                                  purses; clutch bags; clutch purses;
                                                  golf umbrellas; handbags;
                                                  luggage; passport cases, holders or
                                                  wallets; pocketbooks; purses;
                                                  shoulder bags; all-purpose sports
                                                  bags; suitcases; tote bags; travel
                                                  bags; and wallets in Class 018.

                                                    For: Clothing for use by men,
                                                    women and children; namely,
                                                    blouses; gloves; vests in Class
                                                    025.

1,872,313                           January 10,     For: Eyeglass frames and parts
                                    1995            thereof; sunglasses in Class 009.

                                                    For: Rings in Class 014.



1,923,564                           October 3,      For: Belt buckles of precious
                                    1995            metals for clothing; brooches;
                                                    charms; costume jewelry; ear
                                                    clips; jewelry; jewelry lapel pins;
                                                    ornamental pins; pendants; watch
                                                    bands; watch chains; watch fobs;
                                                    and watches in Class 014.

                                                    For: billfolds; business card cases;
                                                    carry-on bags; change purses;
                                                    clutch bags; clutch purses; coin
                                                    purses; credit card cases;
                                                    drawstring pouches; handbags;
                                                    key cases; overnight bags;
                                                    passport cases, holders or wallets;
                                                    purses; shoulder bags; and wallets
                                                    in Class 018.




                                       3
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 4 of 20 PageID #:3005




REGISTRATION      REGISTERED        REGISTRATION            INTERNATIONAL
   NUMBER         TRADEMARK              DATE                   CLASSES
2,240,163                           April 20, 1999 For: clutch bags, change purses,
                                                   pocketbooks, purses, wallets in
                                                   class 018.




3,561,323                           January 13,      For: optical apparatus and
                                    2009             instruments, namely, spectacles,
                                                     sunglasses, spectacle cases, and
                                                     spectacle frames in Class 009.

2,749,176                           August 12,       For: Athletic bags; attache cases;
                                    2003             baby carriers worn on the body;
                                                     backpacks; beach bags; beach
                                                     umbrellas; billfolds; book bags;
                                                     briefcase-type portfolios;
                                                     briefcases; business card cases;
                                                     carry-on bags; non-motorized
                                                     collapsible luggage carts; change
                                                     purses; clutch bags; clutch purses;
                                                     coin purses; cosmetic cases sold
                                                     empty; credit card cases; diaper
                                                     bags; document cases; drawstring
                                                     pouches; duffel bags; fanny packs;
                                                     felt pouches; garment bags for
                                                     travel; golf umbrellas; gym bags;
                                                     handbags; hat boxes for travel;
                                                     key cases; knapsacks; luggage;
                                                     overnight bags; overnight cases;
                                                     parasols; passport cases, holders
                                                     and wallets; patio umbrellas;
                                                     pocketbooks; purses; satchels;
                                                     school bags; shoe bags for travel;
                                                     leather shopping bags; mesh
                                                     shopping bags; textile shopping
                                                     bags; shoulder bags; all-purpose
                                                     sports bags; suitcases; toiletry
                                                     cases sold empty; tote bags; travel
                                                     bags; trunks for traveling;
                                                     umbrellas; valises; vanity cases
                                                     sold empty; waist packs; wallets
                                                     in Class 018.


                                       4
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 5 of 20 PageID #:3006




REGISTRATION      REGISTERED        REGISTRATION              INTERNATIONAL
  NUMBER          TRADEMARK            DATE                       CLASSES
                                                    For: Clothing for use by men,
                                                    women and children; namely,
                                                    anoraks; aprons; ascots;
                                                    babushkas; bandannas; bathing
                                                    suits; bathrobes; belts; blazers;
                                                    blouses; blousons; bodysuits;
                                                    boleros; boots; boxer shorts;
                                                    brassieres; briefs; baby buntings;
                                                    caftans; camisoles; capes; caps;
                                                    cardigans; chemises; clogs; cloth
                                                    diapers; fur coats; suit coats; top
                                                    coats; corselets; culottes; dresses;
                                                    earmuffs; galoshes; garter belts;
                                                    girdles; gloves; nightgowns; halter
                                                    tops; hats; headbands; hosiery;
                                                    jackets; jeans; jogging suits;
                                                    jumpers; jumpsuits; kerchiefs;
                                                    kimonos; leggings; leotards;
                                                    loungewear; mittens; moccasins;
                                                    mufflers; neckerchiefs; neckties;
                                                    neckwear; negligees; nightshirts;
                                                    overalls; overcoats; overshoes;
                                                    pajamas; panties; pants; pantsuits;
                                                    pantyhose; parkas; pedal pushers;
                                                    peignoirs; pinafores; playsuits;
                                                    pocket squares; ponchos;
                                                    pullovers; raincoats; sandals;
                                                    scarves; shawls; shirts; shorts;
                                                    undershirts; shoes; sweat shorts;
                                                    skirts; ski suits; slacks; snowsuits;
                                                    socks; sport coats; sport shirts;
                                                    stockings; stoles; suits;
                                                    suspenders; sweat pants;
                                                    sweatshirts; sweaters; t-shirts;
                                                    trousers; tuxedos; underpants;
                                                    vests; vested suits; and warm-up
                                                    suits in Class 025.

5,173,476      DIOR SO REAL         April 4, 2017   For: Eyeglasses, sunglasses,
                                                    goggles for sports; spectacle
                                                    frames, spectacle cases; containers
                                                    for contact lenses; protective
                                                    cases, bags, satchels and covers
                                                    for computers, tablets, mobile

                                       5
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 6 of 20 PageID #:3007




REGISTRATION      REGISTERED        REGISTRATION            INTERNATIONAL
  NUMBER          TRADEMARK            DATE                     CLASSES
                                                    telephones and MP3 players in
                                                    Class 009.

                                                    For: Jewelry; precious stones;
                                                    precious metals and their alloys,
                                                    jewelry bracelets, jewelry
                                                    brooches, jewelry necklaces,
                                                    jewelry chains, medals, pendants,
                                                    earrings, rings, charms, tie pins;
                                                    cuff links; key rings of precious
                                                    metals; jewelry cases; boxes of
                                                    precious metal; boxes, cases and
                                                    presentation cases for timepieces
                                                    and jewelry; timepieces,
                                                    chronometric instruments,
                                                    watches, watch bands in Class
                                                    014.

                                                    For: Leather and imitation leather;
                                                    animal skins and furs; trunks and
                                                    suitcases; wallets; coin purses;
                                                    credit card holders; briefcases of
                                                    leather or imitation leather; key
                                                    cases of leather or imitation
                                                    leather; garment bags for travel;
                                                    all-purpose carrying bags,
                                                    backpacks, handbags, traveling
                                                    bags; vanity cases sold empty;
                                                    clutch bags of leather; toiletry and
                                                    make-up bags sold empty; boxes
                                                    of leather; umbrellas in Class 018.

5,505,434      J'ADIOR              July 3, 2018    For: Eyeglasses, sunglasses,
                                                    goggles for sports; spectacle
                                                    frames, spectacle cases; protective
                                                    cases, bags, satchels and covers
                                                    for computers, tablets, mobile
                                                    telephones and MP3 players;
                                                    cases for telephones, protective
                                                    cases for telephones in Class 009.

                                                    For: Jewelry, jewelry articles;
                                                    precious and semi-precious
                                                    stones; pearls; precious metals and

                                       6
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 7 of 20 PageID #:3008




REGISTRATION      REGISTERED        REGISTRATION              INTERNATIONAL
  NUMBER          TRADEMARK            DATE                       CLASSES
                                                    their alloys; items of jewelry,
                                                    namely, bracelets, brooches,
                                                    necklaces, chains, medals,
                                                    pendants, earrings, rings, and
                                                    charms; tie pins; cuff links; key
                                                    rings; jewelry cases; boxes of
                                                    precious metals; presentation
                                                    boxes and cases for jewelry and
                                                    timepieces; timepieces;
                                                    chronometric instruments;
                                                    watches; watch bands; watch
                                                    dials; chronographs in Class 014.

                                                    For: Leather and imitation leather;
                                                    animal skins and fur pelts; trunks
                                                    and suitcases; wallets; coin
                                                    purses; credit card holders;
                                                    briefcases of leather or imitation
                                                    leather; attaché cases and
                                                    document cases of leather and
                                                    imitation leather; protective
                                                    covers for clothing, namely,
                                                    garment bags for travel; key cases
                                                    of leather or imitation leather; all-
                                                    purpose carrier bags; backpacks;
                                                    handbags; traveling bags; vanity
                                                    cases sold empty; clutch bags of
                                                    leather; traveling sets being
                                                    luggage of leather; toiletry and
                                                    make-up bags sold empty; leather
                                                    boxes not being jewelry boxes;
                                                    umbrellas; shoulder belts of
                                                    leather in Class 018.

                                                    For: Clothing, namely, layettes,
                                                    bibs not of paper, bath robes,
                                                    bathing suits, shorts, belts,
                                                    suspenders, blouses, cardigans,
                                                    trousers, overalls, combinations,
                                                    shirts, t-shirts, skirts, polo shirts,
                                                    pullovers, vests, dresses, coats,
                                                    tailleurs, parkas, overcoats,
                                                    blousons, jackets, underwear, furs
                                                    being clothing, wedding dresses,

                                       7
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 8 of 20 PageID #:3009




REGISTRATION      REGISTERED        REGISTRATION              INTERNATIONAL
  NUMBER          TRADEMARK            DATE                       CLASSES
                                                    gloves, mittens, scarves, stoles,
                                                    sashes for wear, shawls, neckties,
                                                    collars, caps, hats, visors, hosiery,
                                                    men's suits, ponchos, raincoats,
                                                    socks, tights, leggings, pajamas,
                                                    tracksuits, cuffs, and bedroom
                                                    slippers; footwear; beach, ski, and
                                                    sports footwear; boots; ankle
                                                    boots; sandals; pumps being
                                                    footwear; esparto shoes and
                                                    sandals; headbands; headwear;
                                                    headgear being knitted caps;
                                                    clothing for sports, namely, shorts
                                                    and shirts; clothing for children,
                                                    namely, hats, shorts, dresses, and
                                                    shoes in Class 025.

3,002,132                           September 27,   For: Jewelry; jewelry chains;
                                    2005            charms, medals; pins being
                                                    jewelry in Class 014.




2,790,589                           December 9,     For: Optical apparatus and
                                    2003            instruments, namely, spectacles,
                                                    sunglasses in Class 009.

                                                    For: Precious metals in general
                                                    and their alloys sold in bulk;
                                                    precious metals and their alloys
                                                    sold at retail; jewelry, charms,
                                                    medals in Class 014.

                                                    For: Clothing for use by men,
                                                    namely, blousons; boxer shorts;
                                                    cardigans; neckties; neckwear;
                                                    pants; pullovers; scarves; shirts;
                                                    shorts; sweat shorts; sport shirts;
                                                    sweatshirts; sweaters; t-shirts;
                                                    trousers in Class 025.


                                       8
     Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 9 of 20 PageID #:3010




        This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure is appropriate because Plaintiff has presented specific facts

in the Declaration of Nicolas Lambert [17], paragraphs 23-27, and the Declaration of Justin R.

Gaudio [16], paragraphs 5-7, in support of the Motion for Temporary Restraining Order and

accompanying evidence clearly showing that immediate and irreparable injury, loss, or damage

will result to the movant before the adverse party can be heard in opposition. Specifically, in the

absence of an ex parte Order, Defendants could and likely would move any assets from accounts

in financial institutions under this Court’s jurisdiction to off-shore accounts. As other courts

have recognized, proceedings against those who deliberately traffic in counterfeit merchandise

are often useless if notice is given to the adverse party. Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        temporarily enjoined and restrained from:

        a. using the CHRISTIAN DIOR Trademarks or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Dior product or not authorized by Dior to be sold in connection with the CHRISTIAN

           DIOR Trademarks;

        b. reproducing, distributing copies of, making derivative works of, or publicly

           displaying the Dior Copyrighted Designs in any manner without the express

           authorization of Dior;

        c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Dior product or any other product produced by Dior, that is not Dior’s or not

                                                  9
     Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 10 of 20 PageID #:3011




            produced under the authorization, control or supervision of Dior and approved by

            Dior for sale under the CHRISTIAN DIOR Trademarks and/or the Dior Copyrighted

            Designs;

         d. committing any acts calculated to cause consumers to believe that Defendants’

            products are those sold under the authorization, control or supervision of Dior, or are

            sponsored by, approved by, or otherwise connected with Dior;

         e. further infringing the CHRISTIAN DIOR Trademarks and/or the Dior Copyrighted

            Designs and damaging Dior’s goodwill; and

         f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

            moving, storing, distributing, returning, or otherwise disposing of, in any manner,

            products or inventory not manufactured by or for Dior, nor authorized by Dior to be

            sold or offered for sale, and which bear any of Dior’s trademarks, including the

            CHRISTIAN DIOR Trademarks, or any reproductions, counterfeit copies or

            colorable imitations thereof and/or which bear the Dior Copyrighted Designs.

2.       The domain name registries for the Domain Names, including, but not limited to,

         VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

         Interest Registry, within ten (10) business days of receipt of this Order or prior to

         expiration of this Order, whichever date shall occur first, shall, at Dior’s choosing:

         a. unlock and change the registrar of record for the Domain Names to a registrar of

            Dior’s selection until further ordered by this Court; or

         b. disable the Domain Names and make them inactive and untransferable until further

            ordered by this Court.




                                                  10
     Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 11 of 20 PageID #:3012




3.       The domain name registrars, including, but not limited to, GoDaddy Operating Company

         LLC (“GoDaddy”), Name.com, PDR LTD. d/b/a/ PublicDomainRegistry.com (“PDR”),

         and Namecheap Inc. (“Namecheap”), within ten (10) business days of receipt of this

         Order or prior to expiration of this Order, whichever date shall occur first, shall take any

         steps necessary to transfer the Domain Names to a registrar account of Dior’s selection so

         that the Domain Names can be redirected or disabled until further ordered by this Court.

4.       Upon Dior’s request, any third party with actual notice of this Order who is providing

         services for any of the Defendants, or in connection with any of Defendants’ Online

         Marketplaces and Domain Names, including, without limitation, any online marketplace

         platforms such as eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate,

         (collectively, the “Third Party Providers”) shall, within ten (10) business days after

         receipt of such notice, provide to Dior expedited discovery, including copies of all

         documents and records in such person’s or entity’s possession or control relating to:

         a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with them,

            including all known contact information, and all associated e-mail addresses;

         b. the nature of Defendants’ operations and all associated sales, methods of payment for

            services and financial information, including, without limitation, identifying

            information associated with the Online Marketplaces, Domain Names,                   and

            Defendants’ financial accounts, as well as providing a full accounting of Defendants’

            sales and listing history related to their respective Online Marketplaces and Domain

            Names; and




                                                 11
     Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 12 of 20 PageID #:3013




         c. any financial accounts owned or controlled by Defendants, including their agents,

            servants, employees, confederates, attorneys, and any persons acting in concert or

            participation with them, including such accounts residing with or under the control of

            any banks, savings and loan associations, payment processors or other financial

            institutions, including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Amazon

            Pay, Wish.com, or other merchant account providers, payment providers, third party

            processors, and credit card associations (e.g., MasterCard and VISA).

5.       Upon Dior’s request, those with notice of the injunction, including the Third Party

         Providers as defined in Paragraph 4, shall, within ten (10) business days after receipt of

         such notice, disable and cease displaying any advertisements used by or associated with

         Defendants in connection with the sale of counterfeit and infringing goods using the

         CHRISTIAN DIOR Trademarks and/or which bear the Dior Copyrighted Designs.

6.       Defendants shall be temporarily restrained and enjoined from transferring or disposing of

         any money or other of Defendants’ assets until further ordered by this Court.

7.       Any Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay, shall,

         within ten (10) business days of receipt of this Order:

         a. locate all accounts and funds connected to Defendants’ Seller Aliases, Online

            Marketplaces and Domain Names, including, but not limited to, any financial

            accounts connected to the information listed in Schedule A hereto, the e-mail

            addresses identified in Exhibits 5 and 6 to the Declaration of Nicolas Lambert, and

            any e-mail addresses provided for Defendants by third parties; and

         b. restrain and enjoin any such accounts or funds from transferring or disposing of any

            money or other of Defendants’ assets until further ordered by this Court.



                                                  12
     Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 13 of 20 PageID #:3014




8.       Dior is authorized to issue expedited written discovery, pursuant to the Federal Rules of

         Civil Procedure 33, 34 and 36, related to:

         a. the identities and locations of Defendants, their agents, servants, employees,

            confederates, attorneys, and any persons acting in concert or participation with them,

            including all known contact information, including any and all associated e-mail

            addresses; and

         b. the nature of Defendants’ operations and all associated sales, methods of payment for

            services and financial information, including, without limitation, identifying

            information associated with the Online Marketplaces, Domain Names, and

            Defendants’ financial accounts, as well as providing a full accounting of Defendants’

            sales and listing history related to their respective Online Marketplaces and Domain

            Names.

         Dior is authorized to issue any such expedited discovery requests via e-mail. Defendants

         shall respond to any such discovery requests within ten (10) business days of being

         served via e-mail.

9.       Dior may provide notice of these proceedings to Defendants, including notice of the

         preliminary injunction hearing, service of process pursuant to Fed. R. Civ. P. 4(f)(3), and

         any future motions, by electronically publishing a link to the Amended Complaint, this

         Order and other relevant documents on a website to which the Domain Names which are

         transferred to Dior’s control will redirect, or by sending an e-mail to the e-mail addresses

         identified in Exhibits 5 and 6 to the Declaration of Nicolas Lambert and any e-mail

         addresses provided for Defendants by third parties that includes a link to said website.

         The Clerk of the Court is directed to issue a single original summons in the name of



                                                 13
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 14 of 20 PageID #:3015




      “CHINABRANDMALL.COM and all other Defendants identified in the Amended

      Complaint” that shall apply to all Defendants. The combination of providing notice via

      electronic publication or e-mail, along with any notice that Defendants receive from

      domain name registrars and payment processors, shall constitute notice reasonably

      calculated under all circumstances to apprise Defendants of the pendency of the action

      and afford them the opportunity to present their objections.

10.   Plaintiff’s Amended Complaint [13] and Exhibits 1-5 thereto [13-1] - [13-5], Exhibits 1-2

      to the Complaint [2], [3], Schedule A to the Complaint [4] and the Amended Complaint

      [13-6], Plaintiff’s Motion for Entry of a Temporary Restraining Order [14], Plaintiff’s

      Memorandum in Support of the Motion for Entry of a Temporary Restraining Order [15],

      the accompanying Declaration of Justin R. Gaudio [16] and Exhibits 1-4 thereto [16-1] –

      [16-4], Declaration of Nicolas Lambert [17], and Exhibits 1-6 thereto [17-1] – [17-4],

      [18], [19], Plaintiff’s Motion Electronic Service of Process Pursuant to Fed. R. Civ. P.

      4(f)(3) [20], Plaintiff’s Memorandum in Support of the Motion for Electronic Service of

      Process Pursuant to Fed. R. Civ. P. 4(f)(3) [21], the accompanying Declaration of Justin

      R. Gaudio [22] and Exhibits 1-3 thereto [22-1] – [22-3], Plaintiff’s Notification of

      Affiliates [24], Plaintiff’s Notice of Claims Involving Trademarks [25], and this Order

      shall remain sealed until further ordered by this Court.

11.   Dior shall deposit with the Court Ten Thousand Dollars ($10,000.00), either cash or

      surety bond, as security, which amount was determined adequate for the payment of such

      damages as any person may be entitled to recover as a result of a wrongful restraint

      hereunder, such bond to be deposited with the Court once in-person civil case hearings

      resume.



                                               14
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 15 of 20 PageID #:3016




12.   Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order as permitted by and in compliance with the Federal Rules of Civil Procedure

      and Northern District of Illinois Local Rules.

13.   This Temporary Restraining Order without notice is entered at 8:30 A.M. on this 15th

      day of May 2020 and shall remain in effect for fourteen (14) days.




                                            ___________________________________
                                            Robert W. Gettleman
                                            United States District Judge




                                              15
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 16 of 20 PageID #:3017




                   Christian Dior Couture, SA. v. chinabrandmall.com, et al.,
                                     Case No. 20-cv-2421


                                         Schedule A
No.   Seller Aliases                                 No.   Seller Aliases
  1   chinabrandmall.com                               2   luxuryhandbagsa.com
  3   herejordan.com                                   4   fashionluxurybags.top
  5   fendidiorbags.com                                6   cnreplica.best
  7   lvbagsclub.com                                   8   designerbaga.com
  9   brandundefined.com                              10   stevehandbag.com
 11   ebayresell.com                                  12   salesclockaccessories.xyz
 13   totestore.site                                  14   sneakerlegger.com
 15   dioronline.us                                   16   daydaymall.us
 17   polarisiitbh.com                                18   qldtongarugby.com
 19   ANTHONY ALLAN                                   20   Aprirria
 21   ATTCL.LLC                                       22   Barabum Fashion
 23   BEEYA                                           24   Begain
 25   BEICHUANG                                       26   Beloved One
 27   Bolice                                          28   BOOZUK
 29   Daesar                                          30   domiroe
 31   ENSARJOE                                        32   GiuGinHuYu
 33   Indey                                           34   Joopin
 35   KASEN INC                                       36   KAYLEIGH SHEPHERD
 37   Kercisbeauty                                    38   LAFESTIN
 39   LANDYShop                                       40   Lean In
 41   Lilike                                          42   LOHOME
 43   lv liang shi li shi qu gai mei chao shi         44   Lvtian
 45   M&D jewelry                                     46   Outdoor Guide
 47   Sang Buy                                        48   Sugar Crystal
 49   VISHARK                                         50   WizWiz
 51   Worglo Store                                    52   YIWU CITY MEIQIN TRADING CO.，LTD
 53   Yobon                                           54   Yogwoo Inc
 55   1991walker                                      56   ajsety-7
 57   beauty-legend                                   58   byonehk
 59   coneruo                                         60   crtechnology
 61   danwa7924                                       62   ecommerceshop885
 63   fxek5648                                        64   happy_b1
 65   hbdmmy                                          66   hengyunjiujiu
 67   hjones_globalstore                              68   hua2642
 69   huijieltd                                       70   jamie1123
 71   jxhzmy                                          72   jxshop-2018

                                                16
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 17 of 20 PageID #:3018




No.   Seller Aliases                         No.   Seller Aliases
 73   korinnesshop                            74   liliancottage
 75   misszxy3217                             76   nbhd9363
 77   pinksugao                               78   vogueonline999
 79   yingchengda-9                           80   yzzltd
 81   zengjh91                                82   Balun charm clothing store
 83   Beyond Fashion                          84   bnjgrkvssl0023
 85   buydig                                  86   Chameleon Store
 87   cheng&ju&you                            88   chenxiuyunshop
 89   chunnuanhuakai686                       90   COCNINE
 91   comfort comfort                         92   CRXfashion
 93   e_walk BOPU SHOP                        94   edropoff
 95   ehckug zeng                             96   ejcfgy dan
 97   Fashion Monopoly                        98   feiyuefang
 99   gaoliangliang                          100   gearxs
101   gonewiththewind-1                      102   hanqio
103   Happyyumei                             104   Indore
105   japav2013                              106   jianjiansunglasses
107   Lay Taung                              108   Lida Fashion
109   lihongyun                              110   lijiemiao
111   liliandlucy                            112   linalipingbo
113   liuyanlinglfa                          114   liwei0415
115   LydiaSweet                             116   members free trade
117   navproducts                            118   Sacol Island
119   shagor                                 120   somehow never
121   sttompz48                              122   sunhuil
123   Suofe ya yi chu                        124   T_Store
125   Thitpon                                126   xinghuojianshen
127   yannvxia                               128   yunyunzhongsheng
129   zhanmengjiao                           130   Zhaomengzhen Fashion
131   zhenty                                 132   zsxxery

No. Online Marketplaces                      No. Online Marketplaces
  1 amazon.com/sp?seller=A1MWP85MG             2 amazon.com/sp?seller=A1P2YU8HX
    ETTUJ                                        YYT67
  3 amazon.com/sp?seller=A3Q9F6248FY           4 amazon.com/sp?seller=A29ABOF9T
    M4Q                                          8D5TI
  5 amazon.com/sp?seller=A1JZ4Z0D26K7          6 amazon.com/sp?seller=AU2KYRK2T
    DV                                           TDB5
  7 amazon.com/sp?seller=A3J94ZPGBN4           8 amazon.com/sp?seller=A3BDRCOZO
    ORL                                          IC5FO
  9 amazon.com/sp?seller=A3QZYSF6H18K         10 amazon.com/sp?seller=A2IP9DCY0H

                                        17
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 18 of 20 PageID #:3019




No.   Online Marketplaces                      No.   Online Marketplaces
      JT                                             KOIC
 11   amazon.com/sp?seller=AW8C3WL2EH           12   amazon.com/sp?seller=AUXTCKNEQ
      WET                                            KLJ8
 13   amazon.com/sp?seller=A2717TZRS0V6         14   amazon.com/sp?seller=A18Z0XCUS
      42                                             AFEOD
 15   amazon.com/sp?seller=A2YMA956AD           16   amazon.com/sp?seller=A33BTHKV7
      U30M                                           5MZZK
 17   amazon.com/sp?seller=ASHZ6120DIJ3         18   amazon.com/sp?seller=A27TP9HGIR
      Y                                              FSS4
 19   amazon.com/sp?seller=ARCYM16RKP           20   amazon.com/sp?marketplaceID=AW
      WYS                                            ZXKKGZTN9HL&seller=A1LLZN8IM22
                                                     5QA
 21 amazon.com/sp?seller=https://www.a          22   amazon.com/sp?seller=A3HM8WHT
    mazon.com/sp?seller=A2BDOPI8VKJRC                X7YHXK
    9
 23 amazon.com/sp?seller=A1HLC8URTGV            24 amazon.com/sp?seller=https://ww
    0MC                                            w.amazon.com/sp?seller=AFGPF5E2
                                                   9KFSO
 25 amazon.com/sp?seller=A1B1K4FFKU2J           26 amazon.com/sp?seller=AELHIQ31B
    VY                                             GK2Q
 27 amazon.com/sp?seller=A220ECUUPL2            28 amazon.com/sp?seller=A3BX1UGDT
    8IY                                            8HYPN
 29 amazon.com/sp?seller=A3FN9XFH6B4J           30 amazon.com/sp?seller=A2F3HTLUP
    TR                                             H02C
 31 amazon.com/sp?seller=A3VZUBZB01E            32 amazon.com/sp?seller=A2X0MPY1F
    80E                                            5FMFL
 33 amazon.com/sp?seller=A3PVRFXAKFTY           34 amazon.com/sp?seller=A1UX3H4NE
    Q5                                             GE2MN
 35 amazon.com/sp?seller=A3CRY96KC2EA           36 amazon.com/sp?seller=A1B6A2LRT6
    WP                                             DF0Q
 37 ebay.com/usr/1991walker                     38 ebay.com/usr/ajsety-7
 39 ebay.com/usr/beauty-legend                  40 ebay.com/usr/byonehk
 41 ebay.com/usr/coneruo                        42 ebay.com/usr/crtechnology
 43 ebay.com/usr/danwa7924                      44 ebay.com/usr/ecommerceshop885
 45 ebay.com/usr/fxek5648                       46 ebay.com/usr/happy_b1
 47 ebay.com/usr/hbdmmy                         48 ebay.com/usr/hengyunjiujiu
 49 ebay.com/usr/hjones_globalstore             50 ebay.com/usr/hua2642
 51 ebay.com/usr/huijieltd                      52 ebay.com/usr/jamie1123
 53 ebay.com/usr/jxhzmy                         54 ebay.com/usr/jxshop-2018
 55 ebay.com/usr/korinnesshop                   56 ebay.com/usr/liliancottage
 57 ebay.com/usr/misszxy3217                    58 ebay.com/usr/nbhd9363


                                          18
 Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 19 of 20 PageID #:3020




No.   Online Marketplaces                    No.   Online Marketplaces
 59   ebay.com/usr/pinksugao                  60   ebay.com/usr/vogueonline999
 61   ebay.com/usr/yingchengda-9              62   ebay.com/usr/yzzltd
 63   ebay.com/usr/zengjh91                   64   wish.com/merchant/5b73dc26cfde1
                                                   479f9babac3
 65 wish.com/merchant/5368e41ebb72c5          66   wish.com/merchant/5ac209fedb5f1
    14fe919fec                                     f378faa002d
 67 wish.com/merchant/57440664e630fa5         68   wish.com/merchant/56658425eb4b
    95786b958                                      1423fbab3235
 69 wish.com/merchant/58ddd21cf965f25         70   wish.com/merchant/5d54f94d1527
    4d97320e7                                      5472deb9252f
 71 wish.com/merchant/58cbba9732ccc95         72   wish.com/merchant/5832db417a27
    10ae7fb54                                      ab1b9ee75a04
 73 wish.com/merchant/5d8c1313288835          74   wish.com/merchant/5883129f401e
    0d8a1e8fee                                     874cc73ab870
 75 wish.com/merchant/5d5ce6ee40defd4         76   wish.com/merchant/5853fc3cc5758
    4eaa72568                                      a4cccc904a0
 77 wish.com/merchant/58d8bfc4109eec5         78   wish.com/merchant/58d8cc69a3a7
    8b380889c                                      03535dd5450a
 79 wish.com/merchant/53c656b44497c5          80   wish.com/merchant/5875e94db989
    63b4452a1a                                     084d626eac43
 81 wish.com/merchant/584cffbbd588b44         82   wish.com/merchant/57806c48f1ab1
    d3eaab464                                      f1150be7aa2
 83 wish.com/merchant/57fcd450267c381         84   wish.com/merchant/58c52d887736
    95b3a9878                                      1650f7b03ea5
 85 wish.com/merchant/58c21e29e4595e          86   wish.com/merchant/578c65605075
    505412c131                                     4b0b89db9e9d
 87 wish.com/merchant/5755321782f500          88   wish.com/merchant/581c1f1df1415
    5cc26e0b6a                                     c7c3ebdc229
 89 wish.com/merchant/577a23c07e5489          90   wish.com/merchant/57834c492dc1
    07a8572252                                     d20eadcf9f9e
 91 wish.com/merchant/593519ebb962ba          92   wish.com/merchant/58a15dbdf5c3
    41cf1041dc                                     3b4f4173406c
 93 wish.com/merchant/5a377c2f7f9ae50         94   wish.com/merchant/5858eeeb8abe
    849a392a5                                      8f5008090e6f
 95 wish.com/merchant/5865fc1dc7f26a4         96   wish.com/merchant/5880b8c01f6e1
    df3278f55                                      e4c9cb0b23a
 97 wish.com/merchant/56ebb969bb8d77          98   wish.com/merchant/596340a9e81e
    69a158d529                                     8a25d3119f7b
 99 wish.com/merchant/5756b001e8f981         100   wish.com/merchant/577772b88e93
    5cba309c68                                     cc74b41f4f58


                                        19
  Case: 1:20-cv-02421 Document #: 29 Filed: 05/15/20 Page 20 of 20 PageID #:3021




No. Online Marketplaces                      No. Online Marketplaces
101 wish.com/merchant/58abd476c4d842         102 wish.com/merchant/590173578562
    504bc4f802                                   21195594ca0f
103 wish.com/merchant/5b1cfad7eae8b44        104 wish.com/merchant/58c7b9012da2
    2b7289a2a                                    40507b727c51
105 Wish.com/merchant/5b4db544ca6d21         106 wish.com/merchant/5a9109019c15f
    1a1612491d                                   f2160a014e7
107 wish.com/merchant/577b55e53fb220         108 wish.com/merchant/58ca53bcaf7a3
    74bdbc5a11                                   1511fe12494
109 wish.com/merchant/57ebae21fc63523        110 wish.com/merchant/58f870decc049
    92eaa0ab3                                    b11a51c5ff5
111 wish.com/merchant/58dd0457781853         112 wish.com/merchant/55135e248e8d
    29b30b5789                                   ef1aca82bfbe
113 wish.com/merchant/58732895363835         114 wish.com/merchant/58dca3c8b466
    4cb4985016                                   286d3d5159d6


No.   Domain Names                           No.   Domain Names
  1   chinabrandmall.com                       2   luxuryhandbagsa.com
  3   herejordan.com                           4   fashionluxurybags.top
  5   fendidiorbags.com                        6   cnreplica.best
  7   lvbagsclub.com                           8   designerbaga.com
  9   brandundefined.com                      10   stevehandbag.com
 11   ebayresell.com                          12   salesclockaccessories.xyz
 13   totestore.site                          14   sneakerlegger.com
 15   dioronline.us                           16   daydaymall.us
 17   polarisiitbh.com                        18   qldtongarugby.com




                                        20
